Judg*358ment, Supreme Court, New York County (Beatrice Shainswit, J.), entered January 23, 1998, awarding defendants attorneys’ fees of $183,756.25 under a provision in a promissory note made by plaintiffs, unanimously affirmed, with costs.
Defendant attorneys’ computer generated billing statements show the work that was performed each day and contain an abundance of detail that was more than sufficient to support a request of $186,000 for the services of two law firms in collecting a $2.3 million loan. Presented with such facially valid support for the fee request, it was incumbent upon plaintiffs to point out all instances of irregularity or dispute, not just a few examples. Once defendants conceded those few examples and agreed to reduce their fee request by the amount thereof, plaintiffs’ vague, conclusory allegations of other errors were insufficient to raise any issue of fact necessitating a hearing, which would have been contrary to the parties’ agreement to proceed on papers (see, Willis v Willis, 149 AD2d 584). We have considered plaintiffs’ other arguments and find them unpersuasive. Concur — Sullivan, J. P., Lerner, Andrias and Saxe, JJ.